In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO.  09-07-569 CR

____________________


RONNIE ALEXANDER SMITH, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No.  D-060558-R




MEMORANDUM OPINION
 On November 14, 2007, Ronnie Alexander Smith, Jr. filed a notice of appeal from a
sentence imposed on December 18, 2006.  The notice of appeal was filed with the trial court
more than thirty days from the date of sentencing and outside the time for requesting an
extension of time for filing the notice of appeal.  We notified the parties that the notice of
appeal did not appear to have been timely filed.  Appellant filed a response.
 
	The Court finds that the notice of appeal was not timely filed.  See Tex. R. App. P.
26.2.  No motion for extension of time was timely filed pursuant to Tex. R. App. P. 26.3.  It
does not appear that appellant obtained an out-of-time appeal from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
  
								HOLLIS HORTON
									Justice

Opinion Delivered December 19, 2007
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.